Citation Nr: 1019794	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  06-19 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement an initial increased evaluation for left (minor) 
shoulder impingement, currently evaluated as noncompensably 
disabling from December 1, 2004, and as 10 percent disabling 
from August 16, 2006. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The Veteran had active service from October 1963 to August 
1967, and from April 1990 to November 2004.  He was born in 
1944.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

Based in part on action that has taken place during the 
course of the current appeal, service connection is also in 
effect for chronic obstructive sleep apnea, rated as 
50 percent disabling; right rotator cuff tear with tendonitis 
and impingement syndrome (major), rated at 10 percent; left 
knee degenerative joint disease, rated at 10 percent; 
degenerative joint disease of the right knee, rated at 10 
percent; and for hepatitis, hypertension, right heel spur, 
and bilateral defective hearing, each rated as noncompensably 
disabling.

The Veteran had initially requested a hearing before a 
Veterans Law Judge, and a hearing was scheduled for April 
2010.  Prior to that date, the Veteran informed the VARO that 
he would be unable to attend, and did not ask for 
rescheduling.


FINDINGS OF FACT

1.  From separation in 2004, the Veteran had no X-ray 
evidence of degenerative changes in the left (minor) 
shoulder, and had minimal if any limitation of motion or 
other symptoms including demonstrable pain.

2.  On VA examination on March 16, 2006, the Veteran's left 
shoulder showed evidence of degenerative changes on X-ray, 
but was without nonunion or malunion; with demonstrable 
tenderness on palpation and with modest limitation of 
abduction and flexion.   

3.  On an August 2006 clinical visit and since, the Veteran 
has had X-ray evidence of degenerative changes in the 
shoulder joint, and pain and motion limitations reflecting no 
significant changes since March 2006.


CONCLUSION OF LAW

1.  The criteria for a disability rating greater than 0 
percent for the Veteran's left shoulder disability from 
December 1, 2004, to March 16, 2006, have not been met.   38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5019, 5201, 5202, 5203 (2009).

2.  The criteria for a disability rating of 10 percent, and 
no higher, for the Veteran's left shoulder disability have 
been met from March 16, 2006.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 5201, 5202, 
5203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and earning capacity, as well as 
general notice regarding how disability ratings and effective 
dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009). 

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

Here, in part, the Veteran is challenging the initial 
evaluation and effective dates assigned following the grant 
of service connection.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the United States Court of Appeals for Veterans 
Claims (Court) held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service- 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

Nonetheless, the Board notes that the RO issued additional 
VCAA notice letters which advised the Veteran of the 
standards for assigning disability ratings and effective 
dates.  He was advised that evidence considered in assigning 
his disability ratings included the nature and symptoms of 
the conditions; the severity and duration of the symptoms; 
the impact of the condition and symptoms upon employment.  He 
was further advised that examples of evidence that may be 
capable of substantiating his claims included information 
about on-going treatment records, or other information 
regarding how his condition affected his ability to work; and 
statements discussing his disability symptoms from people who 
have witnessed how they affected him.

Thus, although additional notice was not required, the RO did 
provide additional notice to ensure complete development of 
the claim.  Overall, the Board finds that the VCAA notice 
requirements have been met.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has a duty to assist the Veteran in the development of his 
claim.  This duty includes assisting him in the procurement 
of service treatment records (STRs) and pertinent post-
service treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
available STRs and his available private and VA medical 
records.  The Veteran was afforded VA examination to evaluate 
the nature and severity of his service-connected disability.  
The examination was adequate, because it considered the 
evidence of record and the reported history, noted physical 
findings and reasons for the opinions provided on 
examination.

Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim being decided on appeal that has not been 
obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria, Factual Background, and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder. 38 U.S.C.A. § 1155. Separate 
rating codes identify the various disabilities. 38 C.F.R. 
Part 4. In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records. 38 
C.F.R. § 4.2. An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment. 38 C.F.R. § 4.10.


The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993). One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology. In reviewing the claim for a 
higher rating, the Board must consider which code or codes 
are most appropriate for application of the case, and provide 
an explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1. 
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work. 38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned. 38 
C.F.R. § 4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

The Board notes that this is a case in which the Veteran has 
expressed continuing disagreement with the initial rating 
assignment.  In general, when an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, when the current appeal arose 
from the initially assigned rating, consideration must be 
given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999). See also Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail. The Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

Disabilities of the shoulder and arm are rated under 38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5200 through 5203.  A 
distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes.  In the instant 
case, the Veteran's left shoulder is considered the minor 
upper extremity.

Diagnostic Code 5200 rates favorable ankylosis of the 
scapulohumeral joint with abduction to 60 degrees, reaching 
the mouth and head, as 20 percent disabling. Intermediate 
ankylosis, between favorable and unfavorable, warrants a 30 
percent rating.  Unfavorable ankylosis with abduction limited 
to 25 degrees is assigned a 40 percent rating.

Limitation of motion of the minor shoulder to shoulder level 
warrants a 20 percent evaluation.  Motion to midway between 
the side and shoulder level warrants a 20 percent evaluation.  
Finally, motion no more than 25 degrees from the side 
warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5201.

Normal (full) range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I.


VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court of Appeals for 
Veterans Claims has held that a higher rating can be based on 
"greater limitation of motion due to pain on use."  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  However, any such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  See 38 
C.F.R. § 4.40.

Under Diagnostic Code 5202, for impairment of the humerus in 
the minor arm, a 20 percent rating is granted when there is 
malunion, with moderate or marked deformity.  Also under DC 
5202, for recurrent dislocations of the minor arm at the 
scapulohumeral joint, a 20 percent rating is granted with 
infrequent episodes, and guarding of movement only at 
shoulder level and when there are frequent episodes and 
guarding of all arm movements.  A 40 percent rating is 
granted for fibrous union of the minor arm; a 50 percent 
rating is granted for nonunion (false flail joint) of the 
minor arm; and a 70 percent rating is granted for loss of 
head of (flail shoulder) the minor arm.

Diagnostic Code 5203 provides that in cases of clavicular or 
scapular impairment, with dislocation, a 20 percent rating is 
warranted where either the major or minor arm is involved.  
Nonunion of the clavicle or scapula with loose movement shall 
be assigned a 20 percent rating, while nonunion without loose 
movement warrants a 10 percent evaluation.  Malunion of the 
clavicle or scapula may be assigned a 10 percent rating, or 
may be rated based on impairment of function of the 
contiguous joint.

Prior clinical records including from service are in the file 
for comparative purposes as they relate to the left shoulder 
disability.  The Veteran's left shoulder pain began in 
service in March 1993.

On VA examination in November 2004, the Veteran reported that 
he had had a history of limited hyperabduction of both 
shoulders.  In the past he had had significant limitation of 
range of motion but said he was doing better at present and 

could now do push-ups.  On examination, he had limitation of 
motion of both shoulders, right worse than left with forward 
flexion of 0-160/180 degrees in the right and 170/180 in the 
left.  Shoulder abduction was 0-150/180 degrees on the right 
and 0-160/180 degrees on the left; external rotation was 0-
80/90 on the right and 0-85/90 on the left; internal shoulder 
rotation was 0-80/90 degrees on the right and 0-85/90 on the 
left.  Bilateral shoulder impingement was diagnosed.  There 
was noted osteoarthritis in the right shoulder only.

Based on these examination findings, a noncompensable rating 
was assigned from December 2004.  Absent any evidence on X-
ray of degenerative changes, and given the negligible to 
minimal demonstrated limitation of motion of the left (minor) 
extremity at worst, the Board concurs with the RO that a 
noncompensable rating was then applicable.  There was no sign 
of increased symptoms due to pain or weakened movement, 
excessive fatigability, or incoordination with use.  He said 
he was able to do push-ups.

On VA examination on March 16, 2006, the Veteran reported 
that he had no recollection of specific injury in the left 
shoulder, but he had noticed development of flare-ups of pain 
to 7/10 on 2-3 occasions per week.  The pain would shoot down 
his left arm when lifting anything heavy and he had developed 
decreased range of motion in the left shoulder.  To stop the 
pain, he would cease doing what caused it.  He was in school, 
so he had not lost time from work, but he said the problem 
caused him difficulty in writing (although he is right-
handed).  He had had no time in bed as prescribed by a 
physician, but noted difficulty in raising the left arm.  On 
examination, there was tenderness with palpation in the 
deltoid and scapula areas without complaints of weakness, 
fatigue, or lack of endurance on repetitive motion.  Pain 
levels were 0/10 across the board.  Forward flexion was 0-130 
degrees (normal 0-180); abduction was 0-110 degrees (normal 
0-180); external rotation was 0-90 degrees (normal 0-90) and 
internal rotation was 0-90 (normal 0-90).

Based on these findings the Board concludes that a reasonable 
doubt is raised which must be resolved in his favor, given 
the presence of X-ray evidence of degenerative changes and 
the tenderness on palpation, along with demonstrated decrease 
in forward flexion and abduction, as to whether a 10 percent 
rating is warranted from the date of those clinical findings, 
namely March 16, 2006.

Subsequent clinical notes show that he was prescribed 
medication, to include Celebrex, with positive results.

On a clinical visit in August 2006, he complained of pain 
with abduction and internal rotation and weakness in all the 
shoulder girdle muscles.  X-rays showed degenerative changes 
in the left shoulder but no significant deterioration since 
March 2006.

On a clinic visit in September 2006, the Veteran demonstrated 
pain in the left shoulder of one month's duration, and could 
not raise his arm about his head with pain radiating down the 
arm.  Motion was said to be within normal limits without 
muscle atrophy, but specific measurements were not recorded.  
There was acromioclavicular joint bursa tenderness to 
palpation on the left but strength was normal.  He had pain 
on external rotation with weakness on the left.  Ranges of 
motion were recorded in all planes.

On VA examination in March 2008, he had mild 
acromiovlavicular joint tenderness.  He could flex and abduct 
to 130 degrees; he had 80 degrees of internal and external 
rotation with pain at the end of the motions; he had 20 
degrees of adduction without pain.  He had no palpable 
tenderness or increase on repetitions.

In assessing the Veteran's current symptoms of left shoulder 
disability, the Board notes there is X-ray evidence of 
involvement of a single joint, warranting a 10 percent 
rating.  Alternatively, his left upper extremity does not 
show malunion or nonunion, and the motion is limited on 
abduction and rotation, with normal strength.  Under 
whichever diagnostic code may be used, more than a 10 percent 
rating is not warranted since March 2006.  In that regard, 
the evidence is not equivocal and a reasonable doubt is not 
raised (other than as to the date of March rather than August 
2006 for the assignment of the 10 percent rating).


III.  Additional Considerations

With regard to the Veteran's ability to work, by his own 
admission, while his left shoulder problems may have, in the 
aggregate, had some negative impact on his ability to work in 
the long term, and while he is no longer working due to other 
reasons, there is no suggestion that this disability has 
caused undue impact on his working.

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may 
not assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Therefore, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the Rating Schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the evidence does not show that the Veteran's 
disability has caused marked interference with employment 
beyond that contemplated by the Rating Schedule, has 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards.  Further, the evidence does not indicate 
that his disability has resulted in any occupational 
impairment or that the industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned rating.  See 38 U.S.C.A. § 1155 (disability 
evaluations are determined by the application of the schedule 
of ratings based on average impairment of earning capacity).

For these reasons, the Board finds that the requirements for 
referral for an extraschedular evaluation for his disability 
under the provisions of 38 C.F.R. § 3.321(b)(1) have not been 
met.  Bagwell v. Brown, supra; Shipwash v. Brown, 8 Vet. App. 
218 (1995).  Hence, referral for assignment of an extra-
schedular evaluation is not warranted in this case.


ORDER

An initial evaluation higher than 0 percent for the Veteran's 
left shoulder disability from December 1, 2004, to March 16, 
2006, is denied.  

An evaluation of 10 percent from March 16, 2006 (rather than 
August 16, 2006) is granted, subject to the pertinent 
regulatory criteria relating to the payment of monetary 
awards.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


